ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_09_EN.txt. 311

DISSENTING OPINION OF VICE-PRESIDENT SCHWEBEL

More than any case in the history of the Court, this proceeding
presents a titanic tension between State practice and legal principle. It is
accordingly the more important not to confuse the international law we
have with the international law we need. In the main, the Court’s Opin-
ion meets that test. I am in essential though not entire agreement with
much of it, and shall, in this opinion, set out my differences. Since how-
ever I profoundly disagree with the Court’s principal and ultimate hold-
ing, I regret to be obliged to dissent.

The essence of the problem is this. Fifty years of the practice of States
does not debar, and to that extent supports, the legality of the threat or
use of nuclear weapons in certain circumstances. At the same time, prin-
ciples of international humanitarian law which antedate that practice
govern the use of all weapons including nuclear weapons, and it is
extraordinarily difficult to reconcile the use — at any rate, some uses —
of nuclear weapons with the application of those principles.

One way of surmounting the antinomy between practice and principle
would be to put aside practice. That is what those who maintain that the
threat or use of nuclear weapons is unlawful in all circumstances do.
Another way is to put aside principle, to maintain that the principles of
international humanitarian law do not govern nuclear weapons. That has
not been done by States, including the nuclear-weapon States, in these
proceedings nor should it be done. These principles — essentially propor-
tionality in the degree of force applied, discrimination in the application
of force as between combatants and civilians, and avoidance of unneces-
sary suffering of combatants — evolved in the pre-nuclear age. They do
not easily fit the use of weaponry having the characteristics of nuclear
weapons. At the same time, it is the fact that the nuclear Powers and their
allies have successfully resisted applying further progressive development
of humanitarian law to nuclear weapons; the record of the conferences
that concluded the Geneva Conventions of 1949 and its Additional Pro-
tocols of 1977 establishes that. Nevertheless to hold that inventions in
weaponry that post-date the formation of such fundamental principles
are not governed by those principles would vitiate international humani-
tarian law. Nor is it believable that in fashioning these principles the
international community meant to exclude their application to post-
invented weaponry. The Martens Clause implies the contrary.

89
312 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

Before considering the extent to which the chasm between practice and
principle may be bridged — and is bridged by the Court’s Opinion —
observations on their content are in order.

STATE PRACTICE

State practice demonstrates that nuclear weapons have been manufac-
tured and deployed by States for some 50 years; that in that deployment
inheres a threat of possible use; and that the international community, by
treaty and through action of the United Nations Security Council, has,
far from proscribing the threat or use of nuclear weapons in all circum-
stances, recognized in effect or in terms that in certain circumstances
nuclear weapons may be used or their use threatened.

Not only have the nuclear Powers avowedly and for decades, with vast
effort and expense, manufactured, maintained and deployed nuclear
weapons. They have affirmed that they are legally entitled to use nuclear
weapons in certain circumstances and to threaten their use. They have
threatened their use by the hard facts and inexorable implications of the
possession and deployment of nuclear weapons; by a posture of readiness
to launch nuclear weapons 365 days a year, 24 hours of every day; by the
military plans, strategic and tactical, developed and sometimes publicly
revealed by them; and, in a very few international crises, by threatening
the use of nuclear weapons. In the very doctrine and practice of deter-
rence, the threat of the possible use of nuclear weapons inheres.

This nuclear practice is not a practice of a lone and secondary persis-
tent objector. This is not a practice of a pariah Government crying out in
the wilderness of otherwise adverse international opinion. This is the
practice of five of the world’s major Powers, of the permanent members
of the Security Council, significantly supported for almost 50 years by
their allies and other States sheltering under their nuclear umbrellas.
That is to say, it is the practice of States — and a practice supported by
a large and weighty number of other States — that together represent the
bulk of the world’s military and economic and financial and technologi-
cal power and a very large proportion of its population. This practice has
been recognized, accommodated and in some measure accepted by the
international community. That measure of acceptance is ambiguous but
not meaningless. It is obvious that the alliance structures that have been
predicated upon the deployment of nuclear weapons accept the legality of
their use in certain circumstances. But what may be less obvious is the
effect of the Non-Proliferation Treaty and the structure of negative and
positive security assurances extended by the nuclear Powers and accepted
by the Security Council in pursuance of that Treaty, as well as of reser-

90
313 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

vations by nuclear Powers adhering to regional treaties that govern the
possession, deployment and use of nuclear weapons.

THE NUCLEAR NON-PROLIFERATION TREATY

The Treaty on the Non-Proliferation of Nuclear Weapons (NPT), con-
cluded in 1968 and indefinitely extended by 175 States parties in 1995, is
of paramount importance. By the terms of Article I, “Each nuclear-
weapon State Party to the Treaty undertakes not to transfer to any
recipient whatsoever nuclear weapons. . . or control over such weapons”
nor to assist “any non-nuclear-weapon State to manufacture or otherwise
acquire nuclear weapons . . .”. By the terms of Article I, each non-
nuclear-weapon State undertakes not to receive nuclear weapons and not
to manufacture them. Article III provides that each non-nuclear-weapon
State shall accept safeguards to be negotiated with the International
Atomic Energy Agency with a view to preventing diversion of nuclear
energy from peaceful uses to nuclear weapons. Article IV preserves the
right of all parties to develop peaceful uses of nuclear energy, and
Article V provides that potential benefits from peaceful applications of
nuclear explosions will be made available to non-nuclear-weapon States
parties. Article VI provides:

“Each of the Parties to the Treaty undertakes to pursue negotia-
tions in good faith on effective measures relating to cessation of the
nuclear arms race at an early date and to nuclear disarmament, and
on a treaty on general and complete disarmament under strict and
effective international control.”

Article VII provides:

“Nothing in this Treaty affects the right of any group of States to
conclude regional treaties in order to assure the total absence of
nuclear weapons in their respective territories.”

Article VIII is an amendment clause. Article IX provides that the Treaty
shall be open to all States and that, for the purposes of the Treaty,

“a nuclear-weapon State is one which has manufactured and
exploded a nuclear weapon or other nuclear explosive device prior to
1 January 1967”.

91
314 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

Article X is an extraordinary withdrawal clause which also contains pro-
vision on the basis of which a conference of the parties may be called to
extend the Treaty.

The NPT is thus concerned with the possession rather than the use of
nuclear weapons. It establishes a fundamental distinction between States
possessing, and States not possessing, nuclear weapons, and a balance of
responsibilities between them. It recognizes the possibility of the presence
of nuclear weapons in territories in which their total absence has not been
prescribed. Nothing in the Treaty authorizes, or prohibits, the use or
threat of use of nuclear weapons. However, the Treaty recognizes the legi-
timacy of the possession of nuclear weapons by the five nuclear Powers,
at any rate until the achievement of nuclear disarmament. In 1968, and in
1995, that possession was notoriously characterized by the development,
refinement, maintenance and deployment of many thousands of nuclear
weapons. If nuclear weapons were not maintained, they might be more
dangerous than not; if they were not deployed, the utility of possession
would be profoundly affected. Once a Power possesses, maintains and
deploys nuclear weapons and the means of their delivery, it places itself
in a posture of deterrence.

What does the practice of such possession of nuclear weapons thus
import? Nuclear Powers do not possess nuclear arms to no possible pur-
pose. They develop and maintain them at vast expense; they deploy them
in their delivery vehicles; and they made and make known their willing-
ness to use them in certain circumstances. They pursue a policy of deter-
rence, on which the world was on notice when the NPT was concluded
and is on notice today. The policy of deterrence differs from that of the
threat to use nuclear weapons by its generality. But if a threat of possible
use did not inhere in deterrence, deterrence would not deter. If possession
by the five nuclear Powers is lawful until the achievement of nuclear dis-
armament; if possession is the better part of deterrence; if deterrence is
the better part of threat, then it follows that the practice of States —
including their treaty practice — does not absolutely debar the threat or
use of nuclear weapons.

Thus the régime of the Non-Proliferation Treaty constitutes more than
acquiescence by the non-nuclear States in the reality of possession of
nuclear weapons by the five nuclear Powers. As the representative of the
United Kingdom put it in the oral hearings,

“The entire structure of the Non-Proliferation Treaty . . . pre-
supposes that the parties did not regard the use of nuclear weapons
as being proscribed in all circumstances.”

To be sure, the acquiescence of most non-nuclear-weapon States in the
fact of possession of nuclear weapons by the five nuclear Powers — and

92
315 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

the ineluctable implications of that fact — have been accompanied by
vehement protest and reservation of rights, as successive resolutions of
the General Assembly show. It would be too much to say that acquies-
cence in this case gives rise to opinio juris establishing the legality of the
threat or use of nuclear weapons. What it — and the State practice
described — does do is to abort the birth or survival of opinio juris to the
contrary. Moreover, there is more than the practice so far described and
the implications of the Nuclear Non-Proliferation Treaty to weigh.

NEGATIVE AND POSITIVE SECURITY ASSURANCES ENDORSED
BY THE SECURITY COUNCIL

In connection with the conclusion of the Treaty in 1968 and its indefi-
nite extension in 1995, three nuclear Powers in 1968 and five in 1995
extended negative and positive security assurances to the non-nuclear
States parties to the NPT. In resolution 984 (1995), co-sponsored by the
five nuclear Powers, and adopted by the Security Council on 11 April
1995 by unanimous vote,

“The Security Council,

Recognizing the legitimate interest of non-nuclear-weapon States
Parties to the Treaty on the Non-Proliferation of Nuclear Weapons
to receive security assurances,

Taking into consideration the legitimate concern of non-nuclear-
weapon States that, in conjunction with their adherence to the
Treaty on the Non-Proliferation of Nuclear Weapons, further appro-
priate measures be undertaken to safeguard their security,

Considering further that, in accordance with the relevant provi-
sions of the Charter of the United Nations, any aggression with the
use of nuclear weapons would endanger international peace and
security,

1. Takes note with appreciation of the statements made by each
of the nuclear-weapon States . . ., in which they give security assur-
ances against the use of nuclear weapons to non-nuclear-weapon
States that are Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons;

2. Recognizes the legitimate interest of non-nuclear-weapon States
Parties to the Treaty on the Non-Proliferation of Nuclear Weapons
to receive assurances that the Security Council, and above all its

93
316 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

nuclear-weapon State permanent members, will act immediately in
accordance with the relevant provisions of the Charter of the United
Nations, in the event that such States are the victim of an act of,
or object of a threat of, aggression in which nuclear weapons are
used ;

3. Recognizes further that, in case of aggression with nuclear
weapons or the threat of such aggression against a non-nuclear-
weapon State Party to the Treaty on the Non-Proliferation of
Nuclear Weapons, any State may bring the matter immediately to
the attention of the Security Council to enable the Council to take
urgent action to provide assistance, in accordance with the Charter,
to the State victim of an act of, or object of a threat of, such aggres-
sion; and recognizes also that the nuclear-weapon State permanent
members of the Security Council will bring the matter immediately
to the attention of the Council and seek Council action to provide,
in accordance with the Charter, the necessary assistance to the State
victim ;

7. Welcomes the intention expressed by certain States that they
will provide or support immediate assistance, in accordance with the
Charter, to any non-nuclear-weapon State Party to the Treaty on the
Non-Proliferation of Nuclear Weapons that is a victim of an act of,
or an object of a threat of, aggression in which nuclear weapons are
used;

9. Reaffirms the inherent right, recognized under Article 51 of the
Charter, of individual and collective self-defence if an armed attack
occurs against a member of the United Nations, until the Security
Council has taken measures necessary to maintain international
peace and security;

EE]

It is plain — especially by the inclusion of operative paragraph 9 in its
context — that the Security Council, in so taking note “with apprecia-
tion” in operative paragraph 1 of the negative security assurances of the
nuclear Powers, and in so welcoming in operative paragraph 7 “the inten-
tion expressed” by the positive security assurances of the nuclear Powers,
accepted the possibility of the threat or use of nuclear weapons, particu-
larly to assist a non-nuclear-weapon State that, in the words of para-
graph 7 — “s a victim of an act of, or an object of a threat of, aggression
in which nuclear weapons are used”.

This is the plainer in view of the terms of the unilateral security assur-
ances made by four of the nuclear-weapon States which are, with the
exception of those of China, largely concordant. They expressly contem-
plate the use of nuclear weapons in specified circumstances. They impli-
citly do not debar the use of nuclear weapons against another nuclear

94
317 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

Power (or State not party to the NPT), and explicitly do not debar their
use against a non-nuclear-weapon State party that acts in violation of its
obligations under the NPT.

For example, the United States reaffirms that it will not use nuclear
weapons against non-nuclear-weapon States parties to the NPT

“except in the case of an invasion or other attack on the United
States .. . its armed forces, its allies, or on a State towards which it
has a security commitment, carried out or sustained by such a non-
nuclear-weapon State in association or alliance with a nuclear-
weapon State”.

The exception clearly contemplates the use of nuclear weapons in the
specified exceptional circumstances. The United States assurances add:
“parties to the Treaty on the Non-Proliferation of Nuclear Weapons
must be in compliance” with “their obligations under the Treaty” in
order to be “eligible for any benefits of adherence to the Treaty”. The
United States further “affirms its intention to provide or support imme-
diate assistance” to any non-nuclear-weapon State “that is a victim of an
act of, or an object of a threat of, aggression in which nuclear weapons
are used”. It reaffirms the inherent right of individual or collective self-
defence under Article 51 of the Charter “if an armed attack, including a
nuclear attack, occurs against a Member of the United Nations . . .”.
Such affirmations by it — and their unanimous acceptance by the Secu-
rity Council — demonstrate that nuclear Powers have asserted the legal-
ity and that the Security Council has accepted the possibility of the threat
or use of nuclear weapons in certain circumstances.

OTHER NUCLEAR TREATIES

As the Court’s Opinion recounts, a number of treaties in addition to
the NPT limit the acquisition, manufacture, and possession of nuclear
weapons; prohibit their deployment or use in specified areas; and regu-
late their testing. The negotiation and conclusion of these treaties only
makes sense in the light of the fact that the international community has
not comprehensively outlawed the possession, threat or use of nuclear
weapons in all circumstances, whether by treaty or through customary
international law. Why conclude these treaties if their essence is already
international law, indeed, as some argue, jus cogens ?

The fact that there is no comprehensive treaty proscribing the threat or
use of nuclear weapons in all circumstances is obvious. Yet it is argued
that the totality of this disparate treaty-making activity demonstrates an

95
318 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

emergent opinio juris in favour of the comprehensive outlawry of the
threat or use of nuclear weapons; that, even if nuclear weapons were not
outlawed decades ago, they are today, or are on the verge of so becom-
ing, by the cumulation of such treaties as well as resolutions of the
United Nations General Assembly.

The looseness of that argument is no less obvious. Can it really be sup-
posed that, in recent months, nuclear Powers have adhered to a protocol
to the Treaty of Raratonga establishing a nuclear-free zone in the South
Pacific because they believe that the threat or use of nuclear weapons
already is outlawed in all circumstances and places, there as elsewhere?
Can it really be believed that as recently as 15 December 1995, at Bang-
kok, States signed a Treaty on the South-East Asia Nuclear-Weapon-
Free Zone, and on 11 April 1996 the States of Africa took the consider-
able trouble to conclude at Cairo a treaty for the creation of a nuclear-
weapons-free zone in Africa, on the understanding that by dint of
emergent opinio juris customary international law already requires that
all zones of the world be nuclear-free?

On the contrary, the various treaties relating to nuclear weapons con-
firm what the practice described above imports: the threat or use of
nuclear weapons is not — certainly, not yet — prohibited in all circum-
stances, whether by treaty or customary international law. This is the
clearer in the light of the terms of the Treaty of Tlatelolco for the Pro-
hibition of Nuclear Weapons in Latin America of 14 February 1967 and
the declarations that accompanied adherence to an Additional Protocol
under the Treaty of the five nuclear-weapon States. All of the five
nuclear-weapon States in so adhering undertook not to use or threaten to
use nuclear weapons against the Contracting Parties to the Treaty. But
they subjected their undertakings to the possibility of the use of nuclear
weapons in certain circumstances, as recounted above in paragraph 59 of
the Court’s Opinion. None of the Contracting Parties to the Tlatelolco
Treaty objected to the declarations of the five nuclear-weapon States,
which is to say that the Contracting Parties to the Treaty recognized the
legality of the use of nuclear weapons in certain circumstances.

RESOLUTIONS OF THE GENERAL ASSEMBLY

In its Opinion, the Court concludes that the succession of resolutions
of the General Assembly on nuclear weapons “still fall short of establish-
ing the existence of an opinio juris on the illegality of the use of such
weapons” (para. 71). In my view, they do not begin to do so. The seminal
resolution, resolution 1653 (XVI) of 24 November 1961, declares that the
use of nuclear weapons is “a direct violation of the Charter of the United
Nations” and “is contrary to the rules of international law and to the

96
319 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

laws of humanity”, and that any State using nuclear weapons is to be
considered “as committing a crime against mankind and civilization”. It
somewhat inconsistently concludes by requesting consultations to ascer-
tain views on the possibility of convening a conference for signing a con-
vention on the prohibition of the use of nuclear weapons for war pur-
poses. Resolution 1653 (XVI) was adopted by a vote of 55 to 20, with
26 abstentions. Four of the five nuclear Powers voted against it. Succeed-
ing resolutions providing, as in resolution 36/92 I, that “the use or threat
of use of nuclear weapons should . . . be prohibited . . .”, have been
adopted by varying majorities, in the teeth of strong, sustained and quali-
tatively important opposition. Any increase in the majority for such reso-
lutions is unimpressive, deriving in some measure from an increase in the
membership of the Organization. The continuing opposition, consisting
as it does of States that bring together much of the world’s military and
economic power and a significant percentage of its population, more than
suffices to deprive the resolutions in question of legal authority.

The General Assembly has no authority to enact international law.
None of the General Assembly’s resolutions on nuclear weapons are
declaratory of existing international law. The General Assembly can
adopt resolutions declaratory of international law only if those resolu-
tions truly reflect what international law is. If a resolution purports to be
declaratory of international law, if it is adopted unanimously (or virtually
so, qualitatively as well as quantitively) or by consensus, and if it corre-
sponds to State practice, it may be declaratory of international law. The
resolutions of which resolution 1653 is the exemplar conspicuously fail to
meet these criteria. While purporting to be declaratory of international
law (yet calling for consultations about the possibility of concluding a
treaty prohibition of what is so declared), they not only do not reflect
State practice, they are in conflict with it, as shown above. Forty-six
States voted against or abstained upon the resolution, including the
majority of the nuclear Powers. It is wholly unconvincing to argue that a
majority of the Members of the General Assembly can “declare” inter-
national law in opposition to such a body of State practice and over the
opposition of such a body of States. Nor are these resolutions authentic
interpretations of principles or provisions of the United Nations Charter.
The Charter contains not a word about particular weapons, about nuclear
weapons, about jus in bello. To declare the use of nuclear weapons a vio-
lation of the Charter is an innovative interpretation of it, which cannot
be treated as an authentic interpretation of Charter principles or provi-
sions giving rise to obligations binding on States under international law.
Finally, the repetition of resolutions of the General Assembly in this vein,
far from giving rise, in the words of the Court, to “the nascent opinio
juris“, rather demonstrates what the law is not. When faced with con-
tinuing and significant opposition, the repetition of General Assembly

97
320 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

resolutions is a mark of ineffectuality in law formation as it is in practical
effect.

PRINCIPLES OF INTERNATIONAL HUMANITARIAN LAW

While it is not difficult to conclude that the principles of international
humanitarian law — above all, proportionality in the application of
force, and discrimination between military and civilian targets — govern
the use of nuclear weapons, it does not follow that the application of
those principles to the threat or use of nuclear weapons “in any circum-
stance” is easy. Cases at the extremes are relatively clear; cases closer to
the centre of the spectrum of possible uses are less so.

At one extreme is the use of strategic nuclear weapons in quantities
against enemy cities and industries. This so-called “countervalue” use (as
contrasted with “counterforce” uses directed only against enemy nuclear
forces and installations) could cause an enormous number of deaths and
injuries, running in some cases into the millions; and, in addition to those
immediately affected by the heat and blast of those weapons, vast num-
bers could be affected, many fatally, by spreading radiation. Large-scale
“exchanges” of such nuclear weaponry could destroy not only cities
but countries, and render continents, perhaps the whole of the earth,
uninhabitable, if not at once then through longer-range effects of nuclear
fallout. It cannot be accepted that the use of nuclear weapons on a
scale which would — or could — result in the deaths of many millions
in indiscriminate inferno and by far-reaching fallout, have profoundly
pernicious effects in space and time, and render uninhabitable much
or all of the earth, could be lawful.

At the other extreme is the use of tactical nuclear weapons against dis-
crete military or naval targets so situated that substantial civilian casual-
ties would not ensue. For example, the use of a nuclear depth-charge to
destroy a nuclear submarine that is about to fire nuclear missiles, or has
fired one or more of a number of its nuclear missiles, might well be law-
ful. By the circumstance of its use, the nuclear depth-charge would not
give rise to immediate civilian casualties. It would easily meet the test of
proportionality; the damage that the submarine’s missiles could inflict on
the population and territory of the target State would infinitely outweigh
that entailed in the destruction of the submarine and its crew. The sub-
marine’s destruction by a nuclear weapon would produce radiation in the
sea, but far less than the radiation that firing of its missiles would pro-

98
321 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

duce on and over land. Nor is it as certain that the use of a conventional
depth-charge would discharge the mission successfully; the far greater
force of a nuclear weapon could ensure destruction of the submarine
whereas a conventional depth-charge might not.

An intermediate case would be the use of nuclear weapons to destroy
an enemy army situated in a desert. In certain circumstances, such a use
of nuclear weapons might meet the tests of discrimination and propor-
tionality; in others not. The argument that the use of nuclear weapons is
inevitably disproportionate raises troubling questions, which the British
Attorney-General addressed in the Court’s oral proceedings in these
terms:

“If one is to speak of ‘disproportionality’, the question arises: dis-
proportionate to what? The answer must be ‘to the threat posed to
the victim State’. It is by reference to that threat that proportionality
must be measured. So one has to look at all the circumstances, in
particular the scale, kind and location of the threat. To assume that
any defensive use of nuclear weapons must be disproportionate, no
matter how serious the threat to the safety and the very survival of
the State resorting to such use, is wholly unfounded. Moreover, it
suggests an overbearing assumption by the critics of nuclear weap-
ons that they can determine in advance that no threat, including a
nuclear, chemical or biological threat, is ever worth the use of any
nuclear weapon. It cannot be right to say that if an aggressor hits
hard enough, his victim loses the right to take the only measure by
which he can defend himself and reverse the aggression. That would
not be the rule of law. It would be an aggressor’s charter.”

For its part, the body of the Court’s Opinion is cautious in treating
problems of the application of the principles of international humani-
tarian law to concrete cases. It evidences a measure of uncertainty in a
case in which the tension between State practice and legal principle is
unparalleled. It concludes, in paragraph 2E of the dispositif, that,

“It follows from the above-mentioned requirements that the threat
or use of nuclear weapons would generally be contrary to the rules
of international law applicable in armed conflict, and in particular
the principles and rules of international humanitarian law.”

That conclusion, while imprecise, is not unreasonable. The use of
nuclear weapons is, for the reasons examined above, exceptionally diffi-
cult to reconcile with the rules of international law applicable in armed
conflict, particularly the principles and rules of international humanitar-
ian law. But that is by no means to say that the use of nuclear weapons,
in any and all circumstances, would necessarily and invariably conflict

99
322 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

with those rules of international law. On the contrary, as the dispositif in
effect acknowledges, while they might “generally” do so, in specific cases
they might not. It all depends upon the facts of the case.

EXTREME CIRCUMSTANCES OF SELF-DEFENCE
AND STATE SURVIVAL

The just-quoted first paragraph of paragraph 2E of the holdings is fol-
lowed by the Court’s ultimate, paramount — and sharply controverted
— conclusion in the case, narrowly adopted by the President’s casting
vote:

“However, in view of the current state of international law, and of
the elements of fact at its disposal, the Court cannot conclude defini-
tively whether the threat or use of nuclear weapons would be lawful
or unlawful in an extreme circumstance of self-defence, in which the
very survival of a State would be at stake.”

This is an astounding conclusion to be reached by the International
Court of Justice. Despite the fact that its Statute “forms an integral part”
of the United Nations Charter, and despite the comprehensive and cat-
egorical terms of Article 2, paragraph 4, and Article 51 of that Charter,
the Court concludes on the supreme issue of the threat or use of force of
our age that it has no opinion. In “an extreme circumstance of self-
defence, in which the very survival of a State would be at stake”, the Court
finds that international law and hence the Court have nothing to say.
After many months of agonizing appraisal of the law, the Court dis-
covers that there is none. When it comes to the supreme interests of State,
the Court discards the legal progress of the twentieth century, puts aside
the provisions of the Charter of the United Nations of which it is “the
principal judicial organ”, and proclaims, in terms redolent of Realpolitik,
its ambivalence about the most important provisions of modern interna-
tional law. If this was to be its ultimate holding, the Court would have
done better to have drawn on its undoubted discretion not to render an
opinion at all.

Neither predominant legal theory (as most definitively developed by
Lauterpacht in The Function of Law in the International Community,
1933) nor the precedent of this Court admit a holding of non liquet, still
less a holding — or inability to hold — of such a fundamental character.
Lauterpacht wrote most pertinently (and, as it has turned out, pre-
sciently):

“There is not the slightest relation between the content of the
right to self-defence and the claim that it is above the law and not
amenable to evaluation by law. Such a claim is self-contradictory,

100
323 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

inasmuch as it purports to be based on legal right, and as, at the
same time, it dissociates itself from regulation and evaluation by the
law. Like any other dispute involving important issues, so also the
question of the right of recourse to war in self-defence is in itself
capable of judicial decision . . .” (Op. cit., p. 180.)

Indeed, the drafters of the Statute of the Permanent Court of Interna-
tional Justice crafted the provisions of Article 38 of its Statute — provi-
sions which Article 38 of the Statute of this Court maintains — in order,
in the words of the President of the Advisory Committee of Jurists, to
avoid “especially the blind alley of non liquet“. To do so, they adopted
the Root-Phillimore proposal to empower the Court to apply not only
international conventions and international custom but “the general
principles of law recognized by civilized nations” (Permanent Court of
International Justice, Advisory Committee of Jurists, Procés-Verbaux of
the Proceedings of the Committee, June 16th-July 24th, 1920, The Hague,
1920, pp. 332, 344. See also pp. 296 (“A rule must be established to meet
this eventuality, to avoid the possibility of the Court declaring itself
incompetent (non liquet) though lack of applicable rules”), 307-320 and
336 (the reference to general principles “was necessary to meet the pos-
sibility of a non liquet”).

Moreover, far from justifying the Court’s inconclusiveness, contempo-
rary events rather demonstrate the legality of the threat or use of nuclear
weapons in extraordinary circumstances.

DESERT STORM

The most recent and effective threat of the use of nuclear weapons
took place on the eve of “Desert Storm”. The circumstances merit exposi-
tion, for they constitute a striking illustration of a circumstance in which
the perceived threat of the use of nuclear weapons was not only emi-
nently lawful but intensely desirable.

Iraq, condemned by the Security Council for its invasion and annexa-
tion of Kuwait and for its attendant grave breaches of international
humanitarian law, had demonstrated that it was prepared to use weapons
of mass destruction. It had recently and repeatedly used gas in large
quantities against the military formations of Iran, with substantial and
perhaps decisive effect. It had even used gas against its own Kurdish
citizens. There was no ground for believing that legal or humanitarian
scruple would prevent it from using weapons of mass destruction —
notably chemical, perhaps bacteriological or nuclear weapons — against
the coalition forces arrayed against it. Moreover, it was engaged in
extraordinary efforts to construct nuclear weapons in violation of its
obligations as a party to the Non-Proliferation Treaty.

101
324 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

General Norman Schwarzkopf stated on 10 January 1996 over national
public television in the United States on Frontline:

“My nightmare scenario was that our forces would attack into
Iraq and find themselves in such a great concentration that they
became targeted by chemical weapons or some sort of rudimentary
nuclear device that would cause mass casualties.

That’s exactly what the Iraqis did in the Iran-Iraq war. They
would take the attacking masses of the Iranians, let them run up
against their barrier system, and when there were thousands of
people massed against the barrier system, they would drop chemical
weapons on them and kill thousands of people.” (Frontline, Show
No. 1408, “The Gulf War”, Transcript of Journal Graphics, Inc.,
Part II, p. 5.)

To exorcise that nightmare, the United States took action as described
by then Secretary of State James A. Baker in the following terms, in
which he recounts his climactic meeting of 9 January 1990 in Geneva
with the then Foreign Minister of Iraq, Tariq Aziz:

“I then made a point ‘on the dark side of the issue’ that Colin
Powell had specifically asked me to deliver in the plainest possible
terms. ‘If the conflict involves your use of chemical or biological
weapons against our forces’, I warned, ‘the American people will
demand vengeance. We have the means to exact it. With regard to
this part of my presentation, that is not a threat, it is a promise. If
there is any use of weapons like that, our objective won’t just be the
liberation of Kuwait, but the elimination of the current Iraqi regime,
and anyone responsible for using those weapons would be held
accountable.’

The President had decided, at Camp David in December, that the
best deterrent of the use of weapons of mass destruction by Iraq
would be a threat to go after the Ba’ath regime itself. He had also
decided that U.S. forces would not retaliate with chemical or nuclear
response if the Iraqis attacked with chemical munitions. There was
obviously no reason to inform the Iraqis of this. In hope of persuad-
ing them to consider more soberly the folly of war, I purposely left
the impression that the use of chemical or biological agents by Iraq
could invite tactical nuclear retaliation. (We do not really know
whether this was the reason there appears to have been no confirmed
use by Iraq of chemical weapons during the war. My own view is
that the calculated ambiguity how we might respond has to be part
of the reason.)” (The Politics of Diplomacy — Revolution, War and
Peace, 1989-1992, by James A. Baker HI, 1995, p. 359.)

102
325

THREAT OR USE OF NUCLEAR WEAPONS (Diss. OP. SCHWEBEL)

In Frontline, Mr. Baker adds:

Mr.

“The president’s letter to Saddam Hussein, which Tariq Aziz read
in Geneva, made it very clear that if Iraq used weapons of mass
destruction, chemical weapons, against United States forces that the
American people would — would demand vengeance and that we
had the means to achieve it.” (Loc. cit., Part I, p. 13.)

Aziz is then portrayed on the screen immediately thereafter as

saying:

“I read it very carefully and then when I ended reading it, I told
him, “Look, Mr. Secretary, this is not the kind of correspondence
between two heads of state. This is a letter of threat and I cannot
receive from you a letter of threat to my president’, and I returned it
to him.” (Ibid. )

At another point in the programme, the following statements were made:

“NARRATOR: The Marines waited for a chemical attack. It never
came.

Tario Aziz: We didn’t think that it was wise to use them. That’s
all what I can say. That was not — was not wise to use such kind of
weapons in such kind of a war with — with such an enemy.” (Loc.
cit., Part II, p. 7.)

In The Washington Post of 26 August 1995, an article datelined
“United Nations, 25 August”, was published as follows:

103

“Traq has released to the United Nations new evidence that it was
prepared to use deadly toxins and bacteria against U.S. and allied
forces during the 1991 Persian Gulf War that liberated Kuwait from
its Iraqi occupiers, U.N. Ambassador Rolf Ekeus said today.

Ekeus, the chief U.N. investigator of Iraq’s weapons programs,
said Iraqi officials admitted to him in Baghdad last week that
in December 1990 they loaded three types of biological agents into
roughly 200 missile warheads and aircraft bombs that were then dis-
tributed to air bases and a missile site.

The Iraqis began this process the day after the U.N. Security
Council voted to authorize using ‘all necessary means’ to liberate
Kuwait, Ekeus said. He said the action was akin to playing ‘Russian
roulette’ with extraordinarily dangerous weapons on the eve of war.

USS. and U.N. officials said the Iraqi weapons contained enough
biological agents to have killed hundreds of thousands of people and
spread horrible diseases in cities or military bases in Israel, Saudi
326

104

THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

Arabia or wherever Iraq aimed the medium-range missiles or
squeaked a bomb-laden aircraft through enemy air defenses.

Ekeus said Iraqi officials claimed they decided not to use the
weapons after receiving a strong but ambiguously worded warning
from the Bush administration on Jan. 9, 1991, that any use of un-
conventional warfare would provoke a devastating response.

Iraq’s leadership assumed this meant Washington would retaliate
with nuclear weapons, Ekeus said he was told. U.N. officials said
they believe the statement by Iraqi Deputy Prime Minister Tariq
Aziz is the first authoritative account for why Iraq did not employ
the biological or chemical arms at its disposal.

Iraqi officials said the documents were hidden by Hussein Kamel
Hassan Majeed, the director of Iraq’s weapons of mass destruction
program who fled to Jordan on Aug. 7 and whose defection prompted
Iraq to summon Ekeus to hear the new disclosures . ..

Iraq admitted to filling a total of 150 aircraft bombs with botuli-
num toxin and bacteria capable of causing anthrax disease, each of
which is among the most deadly substances known and can kill in
extremely small quantities, Ekeus said. It also claimed to have put
the two agents into 25 warheads to be carried by a medium-range
rocket.

According to what Aziz told Ekeus on Aug. 4, then-Secretary of
State James A. Baker III delivered the U.S. threat of grievous retali-
ation that caused Iraq to hold back during a tense, four-hour meet-
ing in Geneva about five weeks before the beginning of the U.S.-led
Desert Storm military campaign. Baker hinted at a U.S. response
that would set Iraq back years by reducing its industry to rubble.

Ekeus said that Aziz told him Iraq ‘translated’ the warning into a
threat that Washington would respond with nuclear arms. In fact,
then-Joint Chiefs of Staff Chairman Colin L. Powell and other U.S.
military leaders had decided early on that nuclear weapons were not
needed and no such retaliatory plans existed.” (The Washington
Post, 26 August 1995, p. Al. See also the report in The New York
Times, 26 August 1995, p. 3. For a contrasting contention by Iraq
that “authority to launch biological and chemical war-heads was
pre-delegated in the event that Baghdad was hit by nuclear weapons
during the Gulf war”, see the 8th Report to the Security Council by
327 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

the Executive Chairman of the Special Commission (Ambassador
Ekeus), United Nations document S/1995/864 of 11 October 1995,
p. 11. That Report continues: “This pre-delegation does not exclude
the alternative use of such capability and therefore does not consti-
tute proof of only intentions concerning second use.” (Ibid. ))

Finally, there is the following answer by Ambassador Ekeus to a ques-
tion in the course of testimony in hearings on global proliferation of
weapons of mass destruction of 20 March 1996:

“_..I have had conversation with the Deputy Prime Minister of
Iraq, Tariq Aziz, in which he made references to his meeting with
Secretary of State James Baker in Geneva just before the outbreak
of war. He, Tariq Aziz, says that Baker told him to the effect that if
such [chemical or biological] weapons were applied there would be a
very strong reaction from the United States.

Tariq Aziz did not imply that Baker mentioned what type of reac-
tion. But he told me that the Iraqi side took it for granted that it
meant the use of maybe nuclear weapons against Baghdad, or some-
thing like that. And that threat was decisive for them not to use the
weapons.

But this is the story he, Aziz, tells. I think one should be very care-
ful about buying it. I don’t say that he must be wrong, but I believe
there are strong reasons that this may be an explanation he offers of
why Iraq lost the war in Kuwait. This is the story which they gladly
tell everyone who talks to them. So I think one should be cautious at
least about buying that story. I think still it is an open question.”
(Testimony of Ambassador Rolf Ekeus before the Senate Permanent
Subcommittee on Investigations of the Committee on Governmental
Affairs of the United States Senate, Hearings on the Global Prolif-
eration of Weapons of Mass Destruction, in press.)

Thus there is on record remarkable evidence indicating that an aggres-
sor was or may have been deterred from using outlawed weapons of mass
destruction against forces and countries arrayed against its aggression at
the call of the United Nations by what the aggressor perceived to be a
threat to use nuclear weapons against it should it first use weapons of
mass destruction against the forces of the coalition. Can it seriously be
maintained that Mr. Baker’s calculated — and apparently successful —
threat was unlawful? Surely the principles of the United Nations Charter
were sustained rather than transgressed by the threat. “Desert Storm”
and the resolutions of the Security Council that preceded and followed it
may represent the greatest achievement of the principles of collective

105
328 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

security since the founding of the League of Nations. The defeat of this
supreme effort of the United Nations to overcome an act of aggression
by the use of weapons of mass destruction against coalition forces and
countries would have been catastrophic, not only for coalition forces and
populations, but for those principles and for the United Nations. But the
United Nations did triumph, and to that triumph what Iraq perceived as
a threat to use nuclear weapons against it may have made a critical con-
tribution. Nor is this a case of the end justifying the means. It rather
demonstrates that, in some circumstances, the threat of the use of nuclear
weapons — as long as they remain weapons unproscribed by interna-
tional law — may be both lawful and rational.

Furthermore, had Iraq employed chemical or biological weapons —
prohibited weapons of mass destruction — against coalition forces, that
would have been a wrong in international law giving rise to the right of
belligerent reprisal. Even if, arguendo, the use of nuclear weapons were to
be treated as also prohibited, their proportionate use by way of belliger-
ent reprisal in order to deter further use of chemical or biological weapons
would have been lawful. At any rate, this would be so if the terms of a
prohibition of the use of nuclear weapons did not debar use in reprisal or
obligate States “never under any circumstances” to use nuclear weapons,
as they will be debarred by those terms from using chemical weapons
under Article I of the Convention on the Prohibition of the Develop-
ment, Production, Stockpiling and Use of Chemical Weapons and on
Their Destruction of 1993, should it come into force. In paragraph 46 of
its Opinion, the Court states that, on the question of belligerent reprisals,
“any” right of such recourse would, “like self-defence, be governed inter
alia by the principle of proportionality”. The citation of that latter prin-
ciple among others is correct, but any doubt that the Court’s reference
may raise about the existence of a right of belligerent reprisal is not. Such
a doubt would be unsupported not only by the customary law of war and
by military manuals of States issued in pursuance of it, which have long
affirmed the principle and practice of belligerent reprisal, but by the
terms of the Geneva Conventions and its Additional Protocols, which
prohibit reprisals not generally but in specific cases (against prisoners-of-
war, the wounded, civilians, certain objects and installations, etc.) The
far-reaching additional restrictions on reprisals of Protocol I, which bind
only its parties, not only do not altogether prohibit belligerent reprisals;
those restrictions as well as other innovations of Protocol I were under-
stood at the time of their preparation and adoption not to govern nuclear
weapons.

106
329 THREAT OR USE OF NUCLEAR WEAPONS (DISS. OP. SCHWEBEL)

There is another lesson in this example, namely, that as long as what
are sometimes styled as “rogue States” menace the world (whether they
are or are not parties to the NPT), it would be imprudent to set policy on
the basis that the threat or use of nuclear weapons is unlawful “in any
circumstance”. Indeed, it may not only be rogue States but criminals or
fanatics whose threats or acts of terrorism conceivably may require a
nuclear deterrent or response.

ARTICLE VI OF THE NON-PROLIFERATION TREATY

Finally, I have my doubts about the Court’s last operative conclusion
in paragraph 2F:

“There exists an obligation to pursue in good faith and bring to a
conclusion negotiations leading to nuclear disarmament in all its
aspects under strict and effective international control.”

If this obligation is that only of “Each of the Parties to the Treaty” as
Article VI of the Non-Proliferation Treaty states, this is another anodyne
asseveration of the obvious, like those contained in operative para-
graphs 2A, 2B, 2C and 2D. If it applies to States not party to the NPT,
it would be a dubious holding. It would not be a conclusion that was
advanced in any quarter in these proceedings; it would have been sub-
jected to no demonstration of authority, to no test of advocacy; and it
would not be a conclusion that could easily be reconciled with the fun-
damentals of international law. In any event, since paragraph 2F is not
responsive to the question put to the Court by the General Assembly, it
is to be treated as dictum.

(Signed) Stephen M. SCHWEBEL.

107
